Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
a.	paras. [0044], [0046]: distances 50A and 58A/B as disclosed pertain to distances between the fin locking mechanism/fitting relative to the secondary ring and the distance between the pistons relative to the the fittings located on the fin locking mechanism, as such the examiner believes that the term “housing 12” should be replaced with the term “fin locking mechanism 20”.
Appropriate correction is required.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew E. Marrone on 07/28/2022.
Claims 6 and 13 of the claims filed on 01/29/2021 has been amended as follows:
6.	CANCELLED
13.	CANCELLED 



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the invention as claimed, including a primary ring or plate (hereinafter “ring”) with a first surface and a second surface, each surface of the primary ring/plate having channels with varying depths; a secondary ring or plate (hereinafter “ring”) with first and second surfaces, the first surface of the secondary ring having channels with varying depths; a plurality of low friction elements arranged between the primary and secondary rings with each friction element being partially arranged with a channel of the primary ring and partially arranged with an opposing channel of the secondary ring; wherein the primary ring is configured to translate relative to the secondary ring from a first position, the first position including each low friction element being located in a channel at a first depth, to a second position, the second position including each low friction element located in the channel at a second depth greater than the first depth. 
By contrast, Tong et al. (US 8148670 B2) discloses a lock and release mechanism for a fin of a projectile comprising first and second rings, each comprising through channels extending from a first surface to a second surface, a plurality of low friction elements positioned inside the through channels of the second ring and in contact with the first ring circumferential surface when the lock and release mechanism is in a locked state, and each friction element being position inside the though channels of the second ring as well the channels of the first ring when the primary ring is translated relative to the secondary ring when the lock and release mechanism is in a released state. However, Tong fails to at least mention the primary ring having channels of varying depths on both the first and second surface, the secondary ring having channels of varying depths on the first surface, and wherein the primary ring is configured to translate relative to the secondary ring from a first position, the first position including each low friction element being located in a channel at a first depth, to a second position, the second position including each low friction element located in the channel at a second depth greater than the first depth.
By further contrast, Albright (US 10041481 B2) discloses a lock and release mechanism for a fin of a projectile comprising first and second rings having respective through channels for accommodating a plurality of lower friction elements, each low friction element arranged a channel of the first and second rings, wherein the primary ring is configured to translate relative to the secondary ring from a from a first position, where each low friction element is positioned within the channel of the first ring, to a second position, where each low friction element is positioned within channels of both first and second rings. However, fails to at least mention the primary ring having channels of varying depths on both the first and second surface, the secondary ring having channels of varying depths on the first surface, and wherein the primary ring is configured to translate relative to the secondary ring from a first position, the first position including each low friction element being located in a channel at a first depth, to a second position, the second position including each low friction element located in the channel at a second depth greater than the first depth.
By further contrast, Brown (US 7343720 B2) discloses a lock and release mechanism for capping device comprising a primary ring with a first surface and a second surface, wherein the first surface comprises of a plurality of channels at varying depths, a second ring having a first and a second surface comprising of through channels extending from the first surface to the second surface, a plurality of low friction elements arranged between the primary and secondary rings, each low friction element partially arranged between the primary and second rings, each low friction element partially arranged within a channel of the primary ring and partially arranged within an opposing channel of the secondary ring, wherein the primary ring is configured to translate relative to the second ring from a first position, where each of the low friction elements is located along a respective channel at a first depth, to a second position, where each of the low friction elements is located along the respective channel at a second depth greater than the first depth. However, Brown fails to at least mention the primary ring having channels of varying depths on both first and second surfaces as well as channels of varying depths on the first surface of the secondary ring. 
Therefore, it would have not been obvious to incorporate prior art which disclose lock and release mechanisms, in particular mechanisms which utilize a plurality of rings or plates having channels of varying depths for accommodating friction elements in the manner as described above.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Hammerquist (US 8089034 B2), Bugge et al. (US 8686328 B2) and Hsu et al. (US 6250584 B1) disclose locking mechanisms for control surfaces of missiles. 
Blanchard (US 8251606 B2), Judge et al. (US 20100150648 A1), McCann (US 2012/0243932 A1), Schukei et al. (US 4643472 A), Le Clinche (US 6511100 B1), Chang (US 2008/0116407 A1) and Walmsley (US 5967477 A) discloses locking mechanism with rings, channels and a plurality of low friction elements within channels of the rings.
	
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
	


	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642